Citation Nr: 0211256	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a scar of the left 
tibial area, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active service from June 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2000, a hearing was held before a 
Hearing Officer at the RO.  A transcript of that hearing is 
of record.  

The appellant has frequently maintained that pain and 
swelling in his left leg due to circulatory problems are also 
attributable to his motor vehicle accident in service and 
should be compensated.  He has also submitted written 
statements by private physicians which are intended to 
support this theory (although a VA examiner has provided a 
negative opinion).  Since the RO has not adjudicated this 
claim seeking service connection for circulatory deficiencies 
in the left leg, this matter is referred to the RO for 
appropriate further action.  Since this claim is not 
inextricably intertwined with the increased rating claim 
currently before the Board, the Board will proceed to decide 
the present appeal on the merits.  

The Board has also noted that the provisions of 38 C.F.R. 
§ 4.118 pertaining to the rating of skin disabilities were 
amended, effective August 30, 2002.  Since the new changes do 
not include any substantive changes to Diagnostic Code 7804, 
under which the disability at issue is rated, the Board has 
applied both the old and new rating criteria in the present 
decision since the outcome is the same in this case under 
either criteria, and appellant would not be prejudiced by 
this action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The residual scar on the left anterior tibial area 
involves an area which does not exceed 6 square inches; the 
scar is not deep, poorly nourished, unstable, subject to 
repeated ulceration, or productive of limitation of motion or 
other functional impairment.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for a 
scar of the left anterior tibial area are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (2001); 67 Fed. Reg. 49596 
(July 31, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The evidentiary record in this appeal has been developed 
under the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See, e.g., the letter addressed to the appellant by the RO 
dated June 22, 2001.  With respect to the issue which is the 
subject of the present decision, neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
current claim, and the Board is also unaware of any 
outstanding evidence or information that could be obtained to 
substantiate this claim.  The appellant has been accorded 
several VA examinations which are adequate for rating 
purposes.  Therefore, the Board is satisfied that no further 
action is required to comply with the VCAA or the regulations 
implementing it.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disabilities, except as noted below.  

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2001).

The criteria which became effective August 30, 2002, provide 
that superficial scars which are painful on examination or 
are unstable (frequent loss of skin over the scar) warrant a 
10 percent evaluation.  67 Fed. Reg. 49596 (July 13, 2002) to 
be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804.  Superficial scar that do not cause limited motion 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm.) or greater.  67 Fed. 
Reg. 49596 (July 13, 2002) to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  Scars that are deep or that 
cause limited motion warrant a 10 percent evaluation if the 
area or areas of involvement exceeds 6 square inches (39 sq. 
cm.) or a 20 percent evaluation if the area or areas of 
involvement exceeds 12 square inches ( 77 sq. cm.).  67 Fed. 
Reg. 49596 (July 13, 2002) to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7801. 

The service medical records report that the appellant 
sustained a laceration to the left leg on July 2, 1945, when 
his vehicle left the road and overturned.  He was treated with 
a sterile dressing.  Contrary to his later testimony at the 
October 2000 hearing concerning a hospital stay of 16 days due 
to blood poisoning following this injury, it is reported in 
the service medical records that the appellant was returned to 
duty on July 5, 1945.  The report of his discharge physical 
examination in October 1945 reflects the presence of a 
moveable scar on the left leg, measuring four by two 
centimeters.  

The appellant's initial claim for disability benefits was not 
received until 1980.  On a VA orthopedic examination in 
October 1980, it was reported that the left leg laceration in 
service involved only the skin, with no history of 
neurovascular or musculoskeletal involvement.  It was reported 
at this time that there was a three-inch scar on the anterior 
aspect of the middle of the left tibial area which was barely 
visible, well-healed, not adherent, and asymptomatic.  

Service connection was subsequently granted for a scar on the 
anterior aspect of the left tibial area, noncompensably rated 
from the date of claim in April 1980; and rated 10 percent 
disabling under Diagnostic Code 7804 from January 1996.  

The current claim was received in September 1999.  An August 
1999 medical report from J.W. McDonald, M.D., accompanied this 
claim in which Dr. McDonald reported a history (obtained from 
the appellant) of a left knee injury in service resulting in 
chronic left knee pain due to trauma.  Dr. McDonald's medical 
records dating from 1997 to 1999 were then obtained, and these 
reflect an August 1999 entry concerning left knee pain of 
unclear etiology which also mentions a scar in the area of the 
left mid-tibia from a World War II wound.  Subsequent medical 
evidence reflects a diagnosis of degenerative arthritis of the 
left knee, for which service connection has not been claimed 
or granted.  

VA outpatient treatment records dating from 1995 to 2001 have 
been received and reviewed.  These medical records reflect 
treatment for multiple medical problems, including 
arteriosclerotic hypertensive cardiovascular disease, diabetes 
mellitus, congestive heart failure, arthritis, and peripheral 
vascular disease.  Occasional complaints of pain and swelling 
in both legs, or just in the left leg, are mentioned in these 
medical records, but there is no specific mention of or 
treatment for the service-connected scar of the left anterior 
tibial area.  

On a VA examination in December 1999, it was reported that 
there was a two-centimeter linear scar on the left upper shin 
which was five-millimeters wide, depressed, and slightly 
hypopigmented.  It was later reported that other scars on the 
left lower leg are from a coronary artery bypass graft or from 
leg braces which the appellant wears.  Other scars on the 
right leg and thigh were also described on this examination.  
The appellant also reportedly had 3+ bilateral ankle edema and 
a fairly normal gait at this time.  The diagnosis was of 
scars, as described, with no evidence of functional 
limitation.  X-ray studies of the left tibia and fibula in 
October 1999 had shown very minimal degenerative joint disease 
at the left knee, with metallic clips (presumably from the by-
pass graft) in the soft tissue medial to the left tibia, and 
no other abnormalities.  

In September 2000, N.F. Fleming, M.D., wrote to describe his 
treatment of the appellant for multiple medical problems.  
Although he mentioned problems the appellant was having with 
bilateral lower extremity edema, Dr. Fleming did not 
specifically mention the service-connected scar of the left 
anterior tibial area.  Dr. Fleming's medical treatment records 
dating from February and March 2001 were later obtained, and 
these are likewise silent concerning the service-connected 
scar.  

At the hearing held in October 2000, the Hearing Officer 
viewed the service-connected scar and noted that there 
appeared to be some tissue loss or some muscle atrophy; 
however, it was also reported that the left leg was definitely 
swollen at this time.  See Transcript, pp. 7-9.  

The report of an official VA examination of the appellant 
received in March 2001 indicates that there was a two-
centimeter by five-millimeter depressed scar on the left shin 
below the knee.  This scar was of normal color and was non-
adherent and nontender.  There seemed to be some subcutaneous 
tissue loss inferior to that scar.  There was also pitting 
edema of both lower legs, and the examiner also noted the 
presence of a scar from a prior coronary artery by-pass graft, 
and of several other striations or scars from braces the 
appellant wore.  The appellant reported on this examination 
that, over the years, he had continued to have pain at the 
site of the injury in service.  

The service-connected scar of the left anterior tibial area is 
currently rated 10 percent disabling under Diagnostic Code 
7804 as a superficial scar which is tender and painful on 
objective demonstration.  The current record reflects no 
clinical findings or other competent medical evidence of 
symptoms or manifestations of this disability which would 
warrant a higher rating.  The service-connected scar involves 
an area which does not exceed 6 square inches.  The scar is 
not deep, poorly nourished, unstable, subject to repeated 
ulceration, or productive of limitation of motion or other 
functional impairment.  The appellant's major problems with 
his lower extremities are caused by impaired circulation, and 
this matter has been referred to the RO for appropriate 
further action.  Under the circumstance shown to exist in this 
case, the current 10 percent rating must be affirmed on 
appeal.  

Other Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an increased rating for a scar of the left 
tibial area is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

